DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1 and 28-52) in the reply filed on 11/5/2021 is acknowledged.
Claim 53 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/5/2021.
Information Disclosure Statement
The information disclosure statements (IDS) submitted before the mailing date of the instant action are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“drive module coupled to move a plunger rod between a retracted plunger position and an extended plunger position”

See par. [0039] of the pg-publication of the instant application for the corresponding structure.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 49-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Further, the claims seems contradictory in that the “plunger rod speed” is defined as both a “first plunger rod speed” and a “second plunger rod speed”, wherein the claims later establishes that the speeds are different.  It is unclear how the claimed scenario can be true following the logic set forth in the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 40, 42-45, 48, and 51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruggemann et al. (US 2015/0306316; hereafter Bruggemann).
In regard to claim 1, Bruggemann discloses an auto-injector (1) for administering a medicament, comprising: a housing (2); a cartridge receiver (7) configured to receive a cartridge (9) comprising a first stopper (20); a drive module (see structures in Fig. 5) 
In regard to claim 40, Bruggeman discloses wherein the resistance sensor (31) is configured to measure pressure and/or force applied to a plunger rod front end of the plunger rod (see par. [0014], [0034], [0039]).
In regard to claim 42, Bruggemann discloses wherein adjusting the movement of the plunger rod (25) comprises stopping the movement of the plunger rod (see par. [0039]).

In regard to claim 44, Bruggemann discloses wherein adjusting the movement of the plunger rod (25) comprises moving the plunger rod to the retracted plunger rod position (see par. [0041]).
In regard to claim 45, Bruggemann discloses wherein adjusting the movement of the plunger rod (25) comprises decreasing the plunger rod speed (any stopping of the plunger rod decreases the plunger rod speed). 
In regard to claim 48, Bruggemann discloses wherein the plunger rod (25) speed is based on the plunger rod position (the plunger rod speed is always based at least in part the plunger rod position because of the friction between the plunger rod and the syringe casing).
In regard to claim 51, Bruggemann discloses a system comprising an auto injector according to claim 1 (see rejection above), and a cartridge (9) comprising a first stopper (20), wherein the cartridge is configured to be received in the cartridge receiver (7).
Claims 1, 41-48, and 51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kipfer et al. (US 6,368,314; hereafter Kipfer).
In regard to claim 1, Kipfer discloses an auto-injector (see Fig. 1) for administering a medicament, comprising: a housing (1); a cartridge receiver (chamber for 2) configured to receive a cartridge (2) comprising a first stopper (6); a drive module 
In regard to claim 41, Kipfer discloses comprising a tachometer (11a/optical sensor) configured to provide a tachometer signal indicative of a count of revolutions of the drive module, the processing unit (20) being coupled to the tachometer, and the processing unit being configured to receive the tachometer signal and determine the plunger rod position based on the tachometer signal (see col. 8, lines 8-21 and Figure 1).
In regard to claim 42, Kipfer discloses wherein adjusting the movement of the plunger rod (7) comprises stopping the movement of the plunger rod (any stopping of the plunger rod decreases the plunger rod speed; see col. 2, lines 46-50).

In regard to claim 44, Kipfer discloses wherein adjusting the movement of the plunger rod (7) comprises moving the plunger rod to the retracted plunger rod position (see col. 2, lines 46-50).
In regard to claim 45, Kipfer discloses wherein adjusting the movement of the plunger rod (7) comprises decreasing the plunger rod speed (any stopping of the plunger rod decreases the plunger rod speed).
In regard to claim 46, Kipfer discloses wherein the processing unit is further configured to control the drive module to readjust the movement of the plunger rod after adjusting the movement of the plunger rod, if the resistance signal is indicative of resistance against movement of the plunger rod below the high resistance threshold (see col. 2, lines 46-50).
In regard to claim 47, Kipfer discloses wherein readjusting the movement of the plunger rod comprises increasing the plunger rod speed (any movement from the stopped position increases the speed of the plunger rod).
In regard to claim 48, Kipfer discloses wherein the plunger rod speed is based on the plunger rod position (see col. 3, lines 55-63; the plunger rod speed is always based at least in part the plunger rod position because of the friction between the plunger rod and the syringe casing).
In regard to claim 51, Kipfer discloses a system comprising an auto injector according to claim 1 (see rejection of claim 1), and a cartridge (2) comprising a first .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 28-37 and 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Kipfer in view of Boukny et al. (US 2010/0094309; hereafter Boukny).
In regard to claim 28, Kipfer fails to expressly disclose wherein the high resistance threshold is a first high resistance threshold when the plunger rod position is between the retracted plunger rod position and a first plunger rod position, and the high resistance threshold is a second high resistance threshold when the plunger rod position is between a second plunger rod position and the extended plunger rod  resistance threshold is higher than the first high resistance threshold.
Boukny discloses that high resistance is varied depending on the position of the plunger within the cartridge (see par. [0046]).  Boukny further discloses that higher resistance is expected in lateral positions in which the plunger and cartridge are fully engaged. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kipfer with the teachings of Boukny.  Both references are analogous in trying to solve the common problem of detecting abnormalities during movement of the plunger and therefore a combination is proper.  It is obvious that the autoinjector of Kipfer would include areas of higher resistance at or near the extended plunger position, as shown in Boukny, and it would have been obvious set higher thresholds in those areas to be able to properly monitor plunger movement abnormalities. 
In regard to claims 49-50, these limitations represent actions performed during normal use of the device and are taught by normal operation of the combination device.
In regard to claims 29-32 and 35-37, the instant disclosure describes the parameters of resistance thresholds and plunger rod distances as being merely preferable, and does not describe resistance thresholds and plunger rod distances as contributing any unexpected results to the system. As such, parameters such as the resistance thresholds and plunger rod distances are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to .
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Kipfer and Boukny and further in view of Lifescan, INC (WO 2010/098931; hereafter Lifescan). 
In regard to claim 38, the combination fails to expressly disclose comprising a code sensor configured to read a cartridge code feature, the processing unit being coupled to the code sensor, the processing unit being configured to receive from the code sensor a code signal indicative of the cartridge code feature, and wherein the processing unit is configured to determine the first plunger rod position and/or the second plunger rod position based on the code signal.
In a similar art, Lifescan discloses a medicament delivery device (400) with a cartridge holder (451) for receiving a cartridge (450).  Lifescan further teaches a code sensor (453) configured to read a cartridge code feature (“characteristic of a container”; see par. [0052]), the processing unit (470) being coupled to the code sensor, the processing unit being configured to receive from the code sensor a code signal indicative of the cartridge code feature (see par. [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the combination with the teachings of Lifescan in order to provide a system for providing information about the drug container to the medicament delivery device. 
Claim 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kipfer in view of Hata et al. (US 2015/0051538; hereafter Hata). 
In regard to claims 39-40, Kipfer fails to expressly disclose wherein the resistance sensor is configured to determine electrical current through the drive module and fails to disclose wherein the resistance sensor is configured to measure pressure and/or force applied to a plunger rod front end of the plunger rod.
Hata discloses, in par. [0060] and Figure 3, a resistance sensor (43) that is configured to determine electrical current through the drive module (drive mechanism 6).  The resistance sensor (43) is configured to measure pressure and/or force applied to a plunger rod front end of the plunger rod (piston 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kipfer with the teachings of Hata to provide an art recognized means for measuring plunger force. 
Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Kipfer or Bruggemann in view of Hata.
Kipfer and Bruggemann fails to expressly disclose wherein the cartridge is a dual chamber cartridge as is recited in claim 52.  The examiner contends that dual chamber cartridges are well known in the autoinjector art.
Hata discloses a cartridge (4) for an autoinjector, wherein the cartridge is a dual chamber cartridge (see par. [0043] and Figure 9).  This configuration allows for the mixing of a solid medicament and liquid medicament before injection.
It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify the devices of Kipfer and Bruggemann to use a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/           Primary Examiner, Art Unit 3783